RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0332p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                           X
                                     Plaintiff-Appellant, -
 DAVID GREENWELL,
                                                            -
                                                            -
                                                            -
                                                                No. 07-5694
               v.
                                                            ,
                                                             >
 PAUL PARSLEY,                                              -
                                    Defendant-Appellee. -
                                                           N
                             Appeal from the United States District Court
                          for the Western District of Kentucky at Louisville.
                       No. 05-00768—John G. Heyburn II, Chief District Judge.
                                           Argued: March 21, 2008
                                  Decided and Filed: September 2, 2008
             Before: MARTIN and NORRIS, Circuit Judges; STAMP, District Judge.*
                                              _________________
                                                   COUNSEL
ARGUED: Philip C. Kimball, Louisville, Kentucky, for Appellant. David Paul Bowles,
LANDRUM & SHOUSE, Louisville, Kentucky, for Appellee. ON BRIEF: Philip C. Kimball,
Louisville, Kentucky, for Appellant. David Paul Bowles, Robert T. Watson, LANDRUM &
SHOUSE, Louisville, Kentucky, for Appellee.
         NORRIS, J., delivered the opinion of the court, in which STAMP, D. J., joined. MARTIN,
J. (p. 5), delivered a separate concurring opinion.
                                              _________________
                                                  OPINION
                                              _________________
         ALAN E. NORRIS, Circuit Judge. Paul Parsley, the former sheriff of Bullitt County,
Kentucky, fired deputy sheriff David Greenwell immediately after he learned through a newspaper
article that his deputy intended to run against him in the next election. Greenwell responded by filing
suit against Parsley and his chief deputy Mack (Jim) McAuliffe. The only federal cause of action
included in the complaint was an allegation that defendants violated Geenwell’s First and Fourteenth
Amendment right to run for political office. The district court granted summary judgment to
defendants on this claim and on various state-law claims that are not at issue on appeal. Plaintiff

         *
          The Honorable Frederick P. Stamp, Jr., Senior United States District Judge for the Northern District of West
Virginia, sitting by designation.


                                                          1
No. 07-5694                   Greenwell v. Parsley                                            Page 2


then filed a motion to amend pursuant to Fed. R. Civ. P. 59(e), which the district court denied. The
only issue on appeal concerns whether Sheriff Parsley violated Greenwell’s First Amendment right
to engage in political activity. Like the district court, we hold that Carver v. Dennis, 104 F.3d 847
(6th Cir. 1997), a prior published decision of this court, controls the outcome of this case. We
therefore affirm the grant of summary judgment.
                                                  I.
        Greenwell served as a deputy in Sheriff Parsley’s office from 1999 until 2005. On September
7, 2005, an article appeared in the Louisville Courier-Journal announcing Greenwell’s candidacy
for the sheriff’s office:
       Republican Dave Greenwell, a Bullitt County sheriff’s deputy, has filed with the
       Kentucky Registry for Election Finance to run. . . .
               ....
              Greenwell has been a deputy for six years and spent eight years in the 1990s
       as a Bullitt County deputy jailer.
               He said he’d like to become sheriff and create a public relations position.
               A deputy in such a position, he said, would follow up with people who file
       police reports to make sure the department handled their complaint to their
       satisfaction. Doing so would hold deputies accountable and improve the
       department’s image . . . .
While reading this announcement, Parsley highlighted the parts of the article that indicated that
Greenwell was running, as well as the statements Greenwell made regarding changes he would make
to the sheriff’s department. Parsley summoned Greenwell to his office, and told him, “See in the
paper here where you’re trying to take my job.” Parsley then asked him to step outside. After
consulting with his attorney, Parsley emerged and handed the following termination letter to
Greenwell:
       Dear Mr. Greenwell:
              This will confirm that as of September 7, 2005 you informed the public and
       me personally that you are running against me for Sheriff in the 2006 election.
       Therefore, I am terminating your employment with me and my office for obvious
       reasons.
       Greenwell maintains that Parsley fired him not only due to his candidacy, but because
Parsley was upset that Greenwell had spoken out on a matter of public concern, namely, the
operation of the sheriff’s department. For his part, Parsley testified, “He wanted to take my job away
from me. . . . He put it in the paper he was running for sheriff – was gonna take my job.”
       In the end, neither man was elected sheriff. Parsley lost the Democratic primary to Donnie
Tinnell, who then defeated Greenwell in the general election.
No. 07-5694                   Greenwell v. Parsley                                                Page 3


                                                  II.
        We review the grant of summary judgment de novo. Lockett v. Suardini, 526 F.3d 866, 872
(6th Cir. 2008). Further, while the denial of a motion under Federal Rule of Civil Procedure 59(e)
is generally reviewed for abuse of discretion, to the extent the motion seeks reconsideration of a
grant of summary judgment, the denial of the motion is reviewed de novo. Columbia Gas
Transmission Corp. v. Limited Corp., 951 F.2d 110, 112 (6th Cir. 1991). Summary judgment is
proper if “there is no genuine issue as to any material fact” such that the moving party is entitled to
a judgment as a matter of law. Fed. R. Civ. P. 56(c).
        In the Carver decision, upon which the district court relied in granting summary judgment
to defendants, a county court clerk terminated her deputy clerk the day after the deputy announced
her intention to run in the next election. The deputy presented no evidence that she had been
dismissed because of her political beliefs. This court characterized the issue before it in these terms:
       Stated narrowly, the issue before us is whether Carver, a deputy county clerk who
       was an at-will employee in a two-person office – the other person being the county
       clerk herself – had a First Amendment right to run against the incumbent clerk in the
       next election and still retain her job.
Carver, 104 F.3d at 849. While the First Amendment protects the right of public employees to speak
out on matters of public concern, id. (citing Connick v. Myers, 461 U.S. 138, 146 (1983)), it has not
been extended to candidacy alone. Id. at 850-851. In short, “[t]he First Amendment does not
require that an official in [an employer’s] situation nourish a viper in the nest.” Id. at 853.
        Since the Carver decision, panels of this court have both questioned the wisdom of Carver
and sought to read it narrowly. See Murphy v. Cockrell, 505 F.3d 446, 450 (6th Cir. 2007) (“[W]e
limited our holding in Carver to the question of whether the First Amendment recognized a
government employee’s ability to run for office as a fundamental right.”); Myers v. Dean, 216 Fed.
Appx. 552, 554 (6th Cir. 2007) (collecting cases from other circuits in tension with Carver, but
concluding that it continued to be the law of this circuit). Clearly, cases involving political speech
by public employees proceed on a continuum; drawing a clear line between the simple
announcement of a candidacy, which does not trigger protected political speech, and an
announcement coupled with speech critical of one’s opponent (and boss), which does trigger
constitutional protection, is not an easy task. In Murphy, the dissenting judge expressed the dilemma
in these terms:
       I am not persuaded by [plaintiff’s] argument that Carver can be distinguished
       because she was discharged not only for the fact of her candidacy but also for the
       manner in which she campaigned. As the district court aptly observed, this turns “on
       the question of whether attacking your opponent’s political experience is akin to an
       expression of political beliefs.” As I see it, saying “I am a better or more experienced
       candidate than my boss” is nothing more than the assertion of a rival candidacy. I
       believe that the only reasonable conclusion to be drawn in this case is that [plaintiff]
       was discharged for her rival candidacy and not on account of her political beliefs or
       affiliations.
Murphy, 505 F.3d at 456 (dissent). In Murphy the plaintiff was only terminated after a “spirited”
campaign. Id. at 448. Furthermore, “it [was] undisputed that [defendant] terminated [plaintiff] due
to her political speech during the course of the campaign.” Id. at 449 (emphasis added). In the case
before us, by contrast, Parsley terminated Greenwell at the moment that he learned of the candidacy
from the newspaper. The fact that he may have highlighted certain implied criticisms of the
department in the newspaper account does not transform this case into one of political speech. As
No. 07-5694                  Greenwell v. Parsley                                            Page 4


Parsley unequivocally told Greenwell, “you’re trying to take my job,” and there is nothing in the
record to belie the conclusion that the termination was because of the candidacy. The announcement
of candidacy “is nothing more than the assertion of a rival candidacy.” Id. at 456 (dissent). In our
view, this case cannot be meaningfully distinguished from Carver.
       The judgment of the district court is affirmed.
No. 07-5694                         Greenwell v. Parsley                                                          Page 5


                                            ______________________
                                               CONCURRENCE
                                            ______________________
        BOYCE F. MARTIN, JR., Circuit Judge, concurring. I concur separately to point out once
again the weak precedential support for this Court’s decision in Carver v. Dennis, 104 F.3d 847,
850-51 (6th Cir. 1997), and express my hope that our Court will revisit this critical First Amendment
issue en banc.
                                                            I.
        As I have noted in previous decisions, see Murphy v. Cockrell, 505 F.3d 446, 450 (6th Cir.
2007), the holding in Carver was based on two decisions that do not support its final conclusion.
See 104 F.3d at 850-51 (citing Bullock v. Carter, 405 U.S. 134, 143 (1972), and Clements v.
Fashing, 457 U.S. 957, 963 (1982)). In Bullock, the Supreme Court held simply that states have no
obligation to permit a person’s name to appear on the ballot. See 405 U.S. 134, 143 (1972). While
Clements v. Fashing did uphold a law prohibiting certain elected officials from running for the state
legislature, that decision expressly distinguished cases where a civil servant is the candidate. 457
U.S. 957, 972 (1982). Whether out of hostility to the First Amendment or a mere misreading of the
precedent, the Carver decision expands these cases to find that a public employee may be terminated
simply because of the fact of that employee’s candidacy. This decision puts us in opposition with
as many as six other circuits, which have held that firings based on one’s political candidacy do
violate the First Amendment.1 In addition, Carver continues to be criticized and distinguished in
our own circuit, see Murphy, 505 F.3d at 450; Myers v. Dean, 216 F. App’x 552, 553-54 (6th Cir.
Feb. 9, 2007); Becton v. Thomas, 48 F. Supp. 2d 747, 756 (W.D. Tenn. 1999) (“[T]he Sixth Circuit
clearly had no intention of using the Carver case to resolve the broader question of whether the First
Amendment ever provides any protection for an individual’s right to run for political office.”).
Clearly, the time to revisit Carver has come.
       Still, like a stray cat that hangs around the door and infests the house with fleas, this decision
continues to plague this Court’s jurisprudence.2 As such, we are bound by its conclusion, and I
concur in the judgment of the Court.




         1
            See Finkelstein v. Bergna, 924 F.2d 1449, 1453 (9th Cir.) cert. denied, 502 U.S. 818 (1991). See also Stiles
v. Blunt, 912 F.2d 260, 265 (8th Cir. 1990) (recognizing “the right to run for public office”), cert. denied, 499 U.S. 919
(1991); Flinn v. Gordon, 775 F.2d 1551, 1554 (11th Cir. 1985) (“[H]e certainly had a constitutional right to run for office
and to hold office once elected . . . .”), cert. denied, 476 U.S. 1116 (1986); Washington v. Finlay, 664 F.2d 913, 927-28
(4th Cir. 1981) (recognizing “[t]he [F]irst [A]mendment’s protection of the freedom of association and of the rights to
run for office, have one’s name on the ballot, and present one’s views to the electorate”), cert. denied, 457 U.S. 1120
(1982); Newcomb v. Brennan, 558 F.2d 825, 829 (7th Cir.) (holding that the “plaintiff’s interest in running for Congress
and thereby expressing his political views without interference from state officials . . . lies at the core of the values
protected by the First Amendment”), cert. denied, 434 U.S. 968 (1977); Magill v. Lynch, 560 F.2d 22, 27 (1st Cir. 1977)
(“It appears that the government may place limits on campaigning by public employees if the limits substantially serve
government interests that are important enough to outweigh the employees’ First Amendment rights.”), cert. denied, 434
U.S. 1063 (1978).
         2
          But the cat came back the very next day / The cat came back; we thought he was a goner / But the cat came
back — it just wouldn’t stay away. The Cat Came Back, Harry S. Miller (1893).